Appellant presents a motion for rehearing upon three propositions. First, that the accomplice witness Grider was not sufficiently corroborated. Proof by non-accomplice witnesses that there was found in a car being driven by appellant many of the things which had been taken from the stolen automobile tended to connect him with the theft and was sufficient corroboration. Second, that Galloway v. State, 71 S.W.2d 871, supports appellant's contention that the court should have instructed the jury that if the appellant took the car for the purpose of stripping it he would not be guilty of theft of the car, but would be guilty of a misdemeanor only. When the car was found the four wheels and a spare wheel had been taken-off, also the head light, tail light, battery, door glass, and tires were gone. The car was not usable as an automobile. Galloway v. State (supra) is not in point. The case of Escobedo v. State, 88 Tex. Crim. 277,225 S.W. 377, is upon the facts almost exactly like the present case, and the holding therein supports the conclusion announced in our original opinion. Third, that the trial court erred in permitting officer Cobb to testify as to a statement made to him by Butler. The latter testified for appellant, and claimed that he (Butler) and Grider stole the car. A predicate was laid to impeach Butler through the statement to Cobb. We fail to discover any error disclosed by the bill complaining of the matter.
The motion for rehearing is overruled.
Overruled. *Page 595